DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “relief openings” of claim 15 must be shown or the features canceled from the claims. None of the reference numbers in the submitted drawings refer to such “relief openings” nor does the term appear to appear in the written description. No new matter should be entered. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. § 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 15 is rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. § 112, the inventors, at the time the application was filed, had possession of the claimed invention. Particularly, claim 15 recites the term “relief openings,” which does not appear in the written description or the drawings. It is unclear what Applicant intends to claim by the term “relief openings,” forcing one with ordinary skill in the art to perform undue experimentation to make the determination due to the lack of direction provided by the inventor and the lack of working examples. See M.P.E.P. § 2164.01(a).
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 12 recites the limitation "each of the biasing walls" in line 2. There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the limitation will be interpreted to recite “each of the engagement walls,” which appears to be Applicant’s intention given the context of the claim and the subject matter of the claims upon which claim 12 depends.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 6-8, 10, and 11-17 are rejected under 35 U.S.C. § 102(a)(1) & (a)(2) as being anticipated by Kim et al. (US 2015/0171401 A1), hereinafter “Kim.”
Regarding claim 1, Kim teaches a battery terminal connector assembly attaching to a terminal post of a battery, comprising:
	a biasing portion having a first terminal post receiving opening, in this case the socket (¶ [0031]-[0032]; Figs. 1-3 & 6, reference no. 300), a biasing wall extending about a circumference of the first terminal post receiving opening, in this case the cylindrical body of the socket (¶ [0041]; Fig. 6, reference no. 310);
	a post engagement portion having  a second terminal post receiving opening form receiving the battery terminal post therein, in this case the socket terminal (¶ [0031]-[0032]; Fig. 6, reference no. 200), engagement walls extending about a circumference of the second terminal post receiving opening, in this case the elastic contactors (¶ [0031]-[0032]; Fig. 6, reference no. 220);
	the biasing portion being movable relative to the post engagement portion between a first insertion position and a second termination position, in this case the socket is inserted from a first position separate from the socket terminal to a second position coupled with the socket (see ¶ [0032]; Fig. 1, reference nos. 300 & 200), wherein as the biasing portion is moved from the first insertion position to the second termination position the biasing wall engages the engagement walls and moves the engagement walls into mechanical and electrical engagement with the battery terminal post positioned in the second terminal receiving opening of the post engagement portion, in this case when the socket is inserted onto and closely adhered with the socket terminal the internal wall of the cylindrical body contact the elastic contactors which in turn contact the terminal post (see Fig. 3, reference nos. 300, 200, 220, & 110).
Regarding claim 2, Kim further teaches that the biasing portion has a main body portion with a first surface and an oppositely facing second surface, in this case the cylindrical body (¶ [0032]; Fig. 3 & 6, reference no.310), a first fastening post receiving opening extend from the first surface to the second surface, in this case the opening extends from the vertical plate (Fig. 6, reference no. 320) to the opposite end with the jaws (Fig. 6, reference no. 312).
Regarding claim 6, Kim further teaches that the biasing portion has an offset portion positioned at an end of the biasing portion that extends in a plane which is offset from the plan of the main body portion, in this case the cylindrical body is tapered towards the terminal post at the end with the elastic contactors and spaced away from the terminal at the opposite end (see Fig. 3, reference nos. 210 & 220).
Regarding claim 7, Kim further teaches a transition portion extending from the main body portion and the offset portion (see annotated Fig. 3, segment “b” between dashed lines).

    PNG
    media_image1.png
    603
    529
    media_image1.png
    Greyscale

Regarding claim 8, Kim further teaches that the post engagement portion has a main body portion with a first surface and an oppositely facing second surface, in this case the cylindrical body (¶ [0032]; Fig. 3 & 6, reference no. 210), a second fastening post receiving opening extend from the first surface to the second surface, in this case the opening extends from the elastic contactors (Fig. 6, reference no. 220) to the opposite end with the rotation prevention grooves (Fig. 6, reference no. 212).
Regarding claim 10, Kim further teaches that the engagement walls have a radiused and tapered configuration (see Fig. 3 & 6, reference no. 220).
Regarding claim 11, Kim further teaches that the engagement walls are spaced apart by slots (see Fig. 6, reference no. 220).
Regarding claim 12, Kim further teaches that the biasing walls have a base, in this case the portion connected to the cylindrical body (see Fig. 3 & 6, reference nos. 220 & 210), and a free end, in this case the end opposite the cylindrical body (see Fig. 3 & 6, reference no. 220), the diameter of the second terminal post receiving opening at the free ends of the engagement wall is less than the diameter of the second terminal post receiving opening at the base, in this case the opening at the free end is in contact with the electrode terminal (see Fig. 6, reference nos. 220 & 110) and the cylindrical body is spaced away from the electrode terminal (see Fig. 6, reference nos. 210 & 110).
Regarding claim 13, Kim further teaches that the post engagement portion has an offset portion positioned at an end of the post engagement portion that extends in a plane that is offset from the plane of the main body portion, in this case the elastic contactors (annotated Fig. 3, reference no. 220) extend in a plane offset from the socket terminal body (annotated Fig. 3, reference no. 210).

    PNG
    media_image2.png
    597
    555
    media_image2.png
    Greyscale

Regarding claim 14, Kim further teaches a transition portion extending from the main body portion and the offset portion (see annotated Fig. 3, segment “b” between dashed lines).

    PNG
    media_image1.png
    603
    529
    media_image1.png
    Greyscale

Regarding claim 15, Kim further teaches relief openings provided proximate the engagement walls of the post engagement portion that extend from the first surface to the second surface of the post engagement surface and in line with the slots, in this case the U-shaped opening adjacent the slots separating the elastic contactors that extend from the outer surface through to the inner surface (see annotated Fig. 6).


    PNG
    media_image3.png
    434
    615
    media_image3.png
    Greyscale

Regarding claim 16, Kim further teaches that a fastening post extends through a first fastening post opening of the biasing portion and a second fastening post receiving opening of the post engagement portion, in this case the electrode terminal (¶ [0026]; Fig. 3, reference no. 110) extends through the opening at the elastic connectors (Fig. 3, reference no. 220) and to the opening at the opposite end of the cylindrical body (Fig. 3, reference no. 210).
Regarding claim 17, Kim teaches a battery terminal connector assembly for attaching to a terminal post of a battery, comprising:
	a biasing portion having a first terminal post receiving opening, in this case the socket (¶ [0031]-[0032]; Figs. 1-3 & 6, reference no. 300), a biasing wall extending about a circumference of the first terminal post receiving opening, in this case the cylindrical body of the socket (¶ [0041]; Fig. 6, reference no. 310), a first offset portion positioned at an end of the biasing portion and extending in a plane which is offset from the plane of a main body portion of the biasing portion, in this case the jaws (¶ [0039]; Fig. 6, reference no. 312) extends inwardly from a plane tangential to the cylindrical body of the socket;
	a post engagement portion having  a second terminal post receiving opening form receiving the battery terminal post therein, in this case the socket terminal (¶ [0031]-[0032]; Fig. 6, reference no. 200), engagement walls extending about a circumference of the second terminal post receiving opening, in this case the elastic contactors (¶ [0031]-[0032]; Fig. 6, reference no. 220), a second offset portion positioned at an end of the post engagement portion that extends in a plane that is offset from the plane of the main body portion to space apart the main body portion of the post engagement portion and the main body portion of the biasing portion, in this case the elastic contactors (annotated Fig. 3, reference no. 220) extend in a plane offset from the socket terminal body (annotated Fig. 3, reference no. 210) so that there is a gap between the cylindrical body of the socket and the socket terminal body (annotated Fig. 3);
	the biasing portion being movable relative to the post engagement portion between a first insertion position and a second termination position, in this case the socket is inserted from a first position separate from the socket terminal to a second position coupled with the socket (see ¶ [0032]; Fig. 1, reference nos. 300 & 200), wherein as the biasing portion is moved from the first insertion position to the second termination position the biasing wall engages the engagement walls and moves the engagement walls into mechanical and electrical engagement with the battery terminal post positioned in the second terminal receiving opening of the post engagement portion, in this case when the socket is inserted onto and closely adhered with the socket terminal the internal wall of the cylindrical body contact the elastic contactors which in turn contact the terminal post (see Fig. 3, reference nos. 300, 200, 220, & 110).

    PNG
    media_image4.png
    604
    561
    media_image4.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 9 are rejected under 35 U.S.C. § 103 as being unpatentable over Kim.
Regarding claim 3, Kim is silent as to the dimensions of the fastening post receiving opening. However, “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.” M.P.E.P. § 2144.04 IV. A. Here, one with ordinary skill in the art would have understood to have made the fastening post receiving opening with the necessary configuration to allow the device to perform its intended function of being inserted onto a post. Therefore, it would have been obvious to have made the opening with an oblong configuration with a length larger than the fastening post’s diameter in order to allow the device to perform its intended function.
Regarding claim 9, Kim further teaches that the second fastening post receiving opening has a circular configuration, in this case the cylindrical body necessarily has a circular opening (see Fig. 3 & 6, reference no. 210), but is silent as to the diameter. However, “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.” M.P.E.P. § 2144.04 IV. A. Here, one with ordinary skill in the art would have understood to have made the second fastening post receiving opening with the necessary configuration to allow the device to perform its intended function of being inserted onto a post. Therefore, it would have been obvious to have made the opening with an oblong configuration with a length larger than the fastening post’s diameter in order to allow the device to perform its intended function. 
Claims 4, 5, and 18-19 are rejected under 35 U.S.C. § 103 as being unpatentable over Kim as applied to claims 1 and 17, above, and further in view of Kato et al. (US 2016/0126530 A1), hereinafter “Kato.”
Regarding claim 4, Kim further teaches that the biasing wall has a radiused configuration (see Fig. 6, reference no. 310), but does not teach that the biasing wall has a tapered configuration. However, Kato teaches a biasing wall with a tapered configuration, in this case the post insertion holes are tapered (¶ [0040]; Fig. 5, reference nos. 24c & 25c). One with ordinary skill in the art would understand to taper the biasing wall to match the slope of battery terminal intended to be inserted within and facilitate attachment to the terminal. Therefore, it would have been obvious to have tapered the biasing wall in order to facilitate attachment to the terminal.
Regarding claim 5, Kim further teaches the biasing wall has a base, in this case the vertical plate (Fig. 6, reference no. 320), and a free end, the opposite end with the jaws (Fig. 6, reference no. 312), but does not teach that the diameter of the first terminal post receiving opening at the free end is less than the diameter of the first terminal post receiving opening at the base. However, Kato teaches that the opening at the free end of the receiving opening (Fig. 5, reference no. 24c) is less than that of the opening at the base (Fig. 5, reference no. 25c), in this case the holes are tapered (¶ [0040]). One with ordinary skill in the art would understand to taper the biasing wall to match the slope of battery terminal intended to be inserted within and facilitate attachment to the terminal. Therefore, it would have been obvious to have tapered the biasing wall in order to facilitate attachment to the terminal.
Regarding claim 18, Kim further teaches that the biasing wall has a radiused configuration (see Fig. 6, reference no. 310), but does not teach that the biasing wall has a tapered configuration where the biasing wall has a base and a free end and the diameter at the opening at the free end is less than the diameter at the base. However, Kato teaches that the opening at the free end of the receiving opening (Fig. 5, reference no. 24c) is less than that of the opening at the base (Fig. 5, reference no. 25c), in this case the holes are tapered (¶ [0040]). One with ordinary skill in the art would understand to taper the biasing wall to match the slope of battery terminal intended to be inserted within and facilitate attachment to the terminal. Therefore, it would have been obvious to have tapered the biasing wall in order to facilitate attachment to the terminal.
Regarding claim 19, Kim further teaches that the engagement walls have a radiused and tapered configuration (see Fig. 3 & 6, reference no. 220).
Regarding claim 20, Kim further teaches that a fastening post extends through a first fastening post opening of the biasing portion and a second fastening post receiving opening of the post engagement portion, in this case the electrode terminal (¶ [0026]; Fig. 3, reference no. 110) extends through the opening at the elastic connectors (Fig. 3, reference no. 220) and to the opening at the opposite end of the cylindrical body (Fig. 3, reference no. 210).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J CHMIELECKI whose telephone number is (571)272-7641. The examiner can normally be reached M-F 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT J. CHMIELECKI/Primary Examiner, Art Unit 1729

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729